             Case 3:21-cr-00031-JCH Document 8 Filed 03/02/21 Page 1 of 9



                                                     U.S. Department of Justice

                                                     United States Attorney
                                                     District ofConnecticut



                                                     Connecticut Financial Center    (203)821-3700
                                                     157 Church Street, 25th Floor   Fax (203) 773-5376
                                                     New Haven, Connecticut 06510    wwwjustice.gov/usao/ct


                                                     March 2, 2021

Allison Near, AFPD
via Email

       Re:     United States v. Donna Monticone
               Case No. Information

Dear Attorney Near:

       This letter confirms the plea agreement between your client, Donna Monticone (the
"defendant"), and the United States Attorney's Office for the District of Connecticut (the
"Government") in this criminal matter.

THE PLEA AND OFFENSE

   In consideration for the benefits offered under this agreement, Donna Monticone agrees to
waive her right to be indicted and to plead guilty to a one-count information charging a violation
ofU.S.C. § 18 U.S.C. § 1365(a)(4).

      The defendant understands that, to be guilty of this offense, the following essential
elements must be satisfied:

   1. The defendant tampered with, or attempted to tamper with, a consumer product, its
      labeling, or its container;
   2. The consumer product affected interstate or foreign commerce; and
   3. The defendant acted with reckless disregard for the risk that another person would be
      placed in danger of death or bodily injury and under circumstances manifesting extreme
      indifference to such risk.

THE PENALTIES

       Imprisonment

       This offense carries a maximum penalty often years of imprisonment.
           Case 3:21-cr-00031-JCH Document 8 Filed 03/02/21 Page 2 of 9
Allison Near, Esq.
Page2

       Supervised Release

        In addition, the Court may impose a term of supervised release of not more than three
years to begin after any term of imprisonment. 18 U.S.C. § 3583.

       The defendant understands that, should she violate any condition of supervised release,
she may be required to serve a further term of imprisonment of up to two years per violation
pursuant to 18 U.S.C. § 3583 with no credit for time already spent on supervised release.



        This offense carries a maximum fme of $250,000. The defendant is also subject to the
alternative fine provision of 18 U.S.C. § 3571. Under this section, the maximum fme that may
be imposed on the defendant is the greatest of the following amounts: (1) twice the gross gain to
the defendant resulting from the offense; (2) twice the gross loss resulting from the offense; (3)
$250,000; or (4) the amount specified in the section defining the offense.

       Special Assessment

       In addition, the defendant is obligated by 18 U.S.C. § 3013 to pay a special assessment of
$100 on each count of conviction. The defendant agrees to pay the special assessment to the
Clerk of the Court on the day the guilty plea is accepted.

       Restitution

        In addition to the other penalties provided by law, the Court must also order that the
defendant make restitution under 18 U.S.C. § 3663A, and the Government reserves its right to
seek restitution on behalf of victims consistent with the provisions of§ 3663A. The scope and
effect of the order of restitution are set forth in the attached Rider Concerning Restitution.
Restitution is payable immediately unless otherwise ordered by the Court.

       Interest, penalties and fines

         Unless otherwise ordered, should the Court impose a fine or restitution of more than
$2,500 as part of the sentence, interest will be charged on the unpaid balance of the fme or
restitution not paid within 15 days after the judgment date. 18 U.S.C. § 3612(£). Other penalties
and fines may be assessed on the unpaid balance of a fine or restitution pursuant to 18 U.S.C.
§ 3572(h), (i) and§ 3612(g).

THE SENTENCING GUIDELINES

       Applicability

       The defendant understands that the Court is required to consider any applicable
Sentencing Guidelines as well as other factors enumerated in 18 U.S.C. § 3553(a) to tailor an
appropriate sentence in this case and is not bound by this plea agreement. The defendant agrees
           Case 3:21-cr-00031-JCH Document 8 Filed 03/02/21 Page 3 of 9
Allison Near, Esq.
Page3

that the Sentencing Guideline determinations will be made by the Court, by a preponderance of
the evidence, based upon input from the defendant, the Government, and the United States
Probation Office. The defendant further understands that she has no right to withdraw her guilty
plea if her sentence or the Guideline application is other than she anticipated, including if the
sentence is outside any of the ranges set forth in this agreement.

       Acceptance of Responsibility

         At this time, the Government agrees to recommend that the Court reduce by two levels
the defendant's adjusted offense level under§ 3El .l(a) of the Sentencing Guidelines, based on
the defendant's prompt recognition and affirmative acceptance of personal responsibility for the
offense. Moreover, should the defendant qualify for a decrease under§ 3El. l(a) and her offense
level determined prior to the operation of subsection (a) is level 16 or greater, the Government
will file a motion with the Court pursuant to § 3E 1.1 (b) which recommends that the Court reduce
the defendant's Adjusted Offense Level by one additional level based on her prompt notification
of her intention to enter a plea of guilty. The defendant understands that the Court is not
obligated to accept the Government's recommendations on the reductions.

        The above-listed recommendations are conditioned upon the defendant's affirmative
demonstration of acceptance of responsibility, by (1) truthfully admitting the conduct comprising
the offense(s) of conviction and truthfully admitting or not falsely denying any additional
relevant conduct for which the defendant is accountable under§ lBl.3 of the Sentencing
Guidelines, and (2) disclosing to the United States Attorney's Office and the United States
Probation Office a complete and truthful financial statement detailing the defendant's financial
condition. The defendant expressly authorizes the United States Attorney's Office to obtain a
credit report concerning the defendant.

        In addition, the Government expressly reserves the right to seek denial of the adjustment
for acceptance of responsibility if the defendant engages in any acts, unknown to the
Government at the time of the signing of this agreement, which (1) indicate that the defendant
has not terminated or withdrawn from criminal conduct or associations (§ 3El .1 of the
Sentencing Guidelines); (2) could provide a basis for an adjustment for obstructing or impeding
the administration of justice(§ 3Cl.1 of the Sentencing Guidelines); or (3) constitute a violation
of any condition of release. Moreover, the Government reserves the right to seek denial of the
adjustment for acceptance of responsibility if the defendant seeks to withdraw her guilty plea or
takes a position at sentencing, or otherwise, which, in the Government's assessment, is
inconsistent with affirmative acceptance of personal responsibility. The defendant understands
that she may not withdraw her plea of guilty if, for the reasons explained above, the Government
does not make one or both of the recommendations or seeks denial of the adjustment for
acceptance of responsibility.

        Stipulation

       Pursuant to § 6B 1. 4 of the Sentencing Guidelines, the defendant and the Government
have entered into the attached stipulation, which is a part of this plea agreement. The defendant
understands that this stipulation does not set forth all of the relevant conduct and characteristics
           Case 3:21-cr-00031-JCH Document 8 Filed 03/02/21 Page 4 of 9
Allison Near, Esq.
Page4

that may be considered by the Court for purposes of sentencing. The defendant understands that
this stipulation is not binding on the Court. The defendant also understands that the Government
and the United States Probation Office are obligated to advise the Court of any additional
relevant facts that subsequently come to their attention.

       Guideline Stipulation

       The parties agree as follows:

       The Guidelines Manual in effect on the date of sentencing is used to determine the
applicable Guidelines range.

          The defendant's base offense level under U.S.S.G. § 2Nl .1 is 25. Two levels are added
under U.S.S.G. § 3B 1.3 because the defendant abused a position of trust or used a specialized
skill in the commission of this offense

       Three levels are subtracted under U.S.S.G. § 3El.1 for acceptance of responsibility, as
noted above, resulting in a total offense level of 24.

       Based on an initial assessment, the parties agree that the defendant falls within Criminal
History Category I. The parties reserve the right to recalculate the defendant's Criminal History
Category and corresponding sentencing ranges if this initial assessment proves inaccurate.

       A total offense level of 24, assuming a Criminal History Category I, would result in a
range of 51 to 63 months of imprisonment (sentencing table) and a fine range of $20,000 to
$200,000, U.S.S.G. § 5El.2(c)(3). The defendant is also subject to a supervised release term of
one year to three years. U.S.S.G. § 5Dl.2.

        The defendant understands that the Court is not bound by this agreement on the Guideline
ranges specified above. The defendant further understands that she will not be permitted to
withdraw the guilty plea if the Court imposes a sentence outside any of the ranges set forth in
this agreement.

    Both parties reserve their respective rights to argue for a sentence above or below the range
set forth in this agreement, and, in particular, to suggest grounds for downward or upward
departure or variances, including a departure under Application Note 1 to § 2Nl .1

        In the event the United States Probation Office or the Court contemplates any sentencing
calculations different from those stipulated by the parties, the parties reserve the right to respond
to any inquiries and make appropriate legal arguments regarding the proposed alternate
calculations. Moreover, the parties reserve the right to defend any sentencing determination,
even if it differs from that stipulated by the parties, in any post-sentencing proceeding.
           Case 3:21-cr-00031-JCH Document 8 Filed 03/02/21 Page 5 of 9
Allison Near, Esq.
Page5

        Information to the Court

        The Government reserves its right to address the Court with respect to an appropriate
sentence to be imposed in this case. Moreover, the Government will discuss the facts of this
case, including information regarding the defendant's background and character, 18 U.S.C.
§ 3661, with the United States Probation Office and will provide the Probation Officer with
access to material in its file, with the exception of grand jury material.

WAIVER OF RIGHTS

       The defendant acknowledges and agrees that she is knowingly, intelligently, and
voluntarily waiving the following rights:

        Waiver of Right to Indictment

        The defendant understands that she has the right to have the facts of this case presented to
a federal grand jury, consisting of between sixteen and twenty-three citizens, twelve of whom
would have to find probable cause to believe that she committed the offense set forth in the
information before an indictment could be returned. The defendant acknowledges that she is
waiving her right to be indicted.

        Waiver of Trial Rights and Consequences of Guilty Plea

       The defendant understands that she has the right to be represented by an attorney at every
stage of the proceeding and, if necessary, one will be appointed to represent him.

         The defendant understands that she has the right to plead not guilty or to persist in that
plea if it has already been made, the right to a public trial, the right to be tried by a jury with the
assistance of counsel, the right to confront and cross-examine the witnesses against him, the right
not to be compelled to incriminate himself, the right to testify and present evidence, and the right
to compel the attendance of witnesses to testify in her defense. The defendant understands that
by pleading guilty she waives those rights and that, if the plea of guilty is accepted by the Court,
there will not be a further trial of any kind.

       The defendant understands that, if she pleads guilty, the Court may ask her questions
about each offense to which she pleads guilty, and if she answers those questions falsely under
oath, on the record, and in the presence of counsel, her answers may later be used against her in a
prosecution for perjury or making false statements.

        Waiver of Statute of Limitations

        The defendant agrees that, should the conviction following defendant's guilty plea be
vacated for any reason, then any prosecution that is not time-barred by the applicable statute of
limitations on the date of the signing of this plea agreement (including any indictment or counts
the Government has agreed to dismiss at sentencing pursuant to this plea agreement) may be
commenced or reinstated against the defendant, notwithstanding the expiration of the statute of
           Case 3:21-cr-00031-JCH Document 8 Filed 03/02/21 Page 6 of 9
Allison Near, Esq.
Page6

limitations between the signing of this plea agreement and the commencement or reinstatement
of such prosecution. The defendant agrees to waive all defenses based on the statute of
limitations with respect to any prosecution that is not time-barred on the date the plea agreement
is signed.

       Waiver of Right to Challenge Conviction

         The defendant acknowledges that under certain circumstances she is entitled to challenge
her conviction. By pleading guilty, the defendant waives her right to appeal or collaterally attack
her conviction in any proceeding, including but not limited to a motion under 28 U.S.C. § 2255
and/or § 2241. In addition to any other claims she might raise, the defendant waives her right to
challenge her conviction based on (1) any non-jurisdictional defects in the proceedings before
entry of this plea, (2) a claim that the statute(s) to which the defendant is pleading guilty is
unconstitutional, and (3) a claim that the admitted conduct does not fall within the scope of the
statute. This waiver does not preclude the defendant from raising a claim of ineffective
assistance of counsel in an appropriate forum.

       Waiver of Right to Appeal or Collaterally Attack Sentence

        The defendant acknowledges that under certain circumstances, she is entitled to challenge
her sentence. In consideration for the benefits offered under this agreement, the defendant agrees
not to appeal or collaterally attack the sentence in any proceeding, including but not limited to a
motion under 28 U.S.C. § 2255 and/or§ 2241 if that sentence does not exceed 63 months of
imprisonment, a 3-year term of supervised release, a $100 special assessment, and a fine of
$200,000.00 even if the Court imposes such a sentence based on an analysis different from that
specified above. The Government and the defendant agree that this waiver applies regardless of
whether the term of imprisonment is imposed to run consecutively to or concurrently with, in
whole or in part, the undischarged portion of any other sentence that has been imposed on the
defendant at the time of sentencing in this case. Furthermore, the parties agree that any challenge
to the defendant's sentence that is not foreclosed by this provision will be limited to that portion
of the sentencing calculation that is inconsistent with (or not addressed by) this waiver. This
waiver does not preclude the defendant from raising a claim of ineffective assistance of counsel
in an appropriate forum.

       Waiver of Challenge to Plea Based on Immigration Consequences

        The defendant understands that pleading guilty may have consequences with respect to
her immigration status if she is not a citizen of the United States. Under federal law, non-
citizens are subject to removal for a broad range of crimes, including the offense(s) to which the
defendant is pleading guilty. Likewise, if the defendant is a naturalized citizen of the United
States, pleading guilty may result in denaturalization and removal. Removal, denaturalization,
and other immigration consequences are the subject of a separate proceeding, however, and the
defendant understands that no one, including her attorney or the district court, can predict to a
certainty the effect of her conviction on her immigration status. The defendant nevertheless
affirms that she wants to plead guilty regardless of any immigration consequences that her plea
may entail, even if the consequence is automatic removal from the United States.
           Case 3:21-cr-00031-JCH Document 8 Filed 03/02/21 Page 7 of 9
Allison Near, Esq.
Page 7


        The defendant understands that she is bound by her guilty plea regardless of the
immigration consequences of the plea. Accordingly, the defendant waives any and all challenges
to her guilty plea and to her sentence based on those consequences, and agrees not to seek to
withdraw her guilty plea, or to file a direct appeal or any kind of collateral attack challenging her
guilty plea, conviction or sentence, based on the immigration consequences of her guilty plea,
conviction or sentence. This waiver does not preclude the defendant from raising a claim of
ineffective assistance of counsel in the appropriate forum.

ACKNOWLEDGMENTOFGUILTANDVOLUNTARINESSOFPLEA

        The defendant acknowledges that she is entering into this agreement and is pleading
guilty freely and voluntarily because she is guilty. The defendant further acknowledges that she
is entering into this agreement without reliance upon any discussions between the Government
and her (other than those described in the plea agreement letter), without promise of benefit of
any kind (other than the concessions contained in the plea agreement letter), and without threats,
force, intimidation, or coercion of any kind. The defendant further acknowledges her
understanding of the nature of the offense to which she is pleading guilty, including the penalties
provided by law. The defendant also acknowledges her complete satisfaction with the
representation and advice received from her undersigned attorney. The defendant and her
undersigned counsel are unaware of any conflict of interest concerning counsel's representation
of the defendant in the case.

SCOPE OF THE AGREEMENT

        The defendant acknowledges that this agreement is limited to the undersigned parties and
cannot bind any other federal authority, or any state or local authority. The defendant
acknowledges that no representations have been made to her with respect to any civil or
administrative consequences that may result from this plea of guilty because such matters are
solely within the province and discretion of the specific administrative or governmental entity
involved. Finally, the defendant acknowledges that this agreement has been reached without
regard to any civil tax matters that may be pending or which may arise involving him.

COLLATERAL CONSEQUENCES

         The defendant understands that she will be adjudicated guilty of each offense to which
she has pleaded guilty and will be deprived of certain rights, such as the right to hold public
office, to serve on a jury, to possess firearms and ammunition, and in some states, the right to
vote. Further, the defendant understands that if she is not a citizen of the United States, a plea of
guilty may result in removal from the United States, denial of citizenship, and denial of
admission to the United States in the future. The defendant understands that pursuant to section
203(b) of the Justice For All Act, the Federal Bureau of Prisons or the United States Probation
Office will collect a DNA sample from the defendant for analysis and indexing. Finally, the
defendant understands that the Government reserves the right to notify any state or federal
agency by which she is licensed, or with which she does business, as well as any current or
future employer of the fact of her conviction.
          Case 3:21-cr-00031-JCH Document 8 Filed 03/02/21 Page 8 of 9


Allison Near, Esq.
Page8


SATISFACTION OF FEDERAL CRIMINAL LIABILITY; BREACH

         The defendant's guilty plea,_if accepted by the Court, will satisfy the federal criminal
liability of the defendant in the District of Connecticut as a result of her participation in the
criminal conduct that forms the basis of the Information in this case.

        The defendant understands that if, before sentencing, she violates any term or condition
ofthis agreement, engages in any criminal activity, or fails to appear for sentencing, the
Government may void all or part ofthis agreement. If the agreement is voided in whole or in
part, the defendant will not be permitted to withdraw her guilty plea.

NO OTHER PROMISES

        The defendant acknowledges that no other promises, agreements, or conditions have been
entered into other than those set forth in this plea agreement, and none will be entered into unless
set forth in writing, signed by all the parties.

        This letter shall be presented to the Court, in open court, and filed in this case.

                                               Very truly yours,


                                                                               ATTORNEY



                                               RAYMIL ER
                                                ASSISTANT UNITED STATES ATTORNEY

        The defendant certifies that she has read this plea agreement letter and its attachment(s)
or has had it read or translated to him, that she has had ample time to discuss this agreement and
       chment(s) with counsel and that she fully understands and accepts its terms.

~~-=-
    ·                 ~h-~                               3/l{ZI
                                                        Date
The Defendant



~                  ivwr•
        I have thoroughly read, reviewed and explained this plea agreement and its attachment(s)

                                    she understmds and   ~/j~sl°'ms
ML SON NEAR, ESQ.                                       Date
Attorney for the Defendant
           Case 3:21-cr-00031-JCH Document 8 Filed 03/02/21 Page 9 of 9

 Allison Near, Esq.
 Page 9

                            STIPULATION OF OFFENSE CONDUCT

        The defendant and the Government stipulate to the following offense conduct and
 relevant conduct that give rise to the defendant's agreement to plead guilty to the Information.

         Monticone was a nurse employed by the Yale Reproductive Endocrinology and Infertility
 clinic (hereinafter Yale REI). Fentanyl is a component of a cohort of drugs used by Yale
 physicians during outpatient surgical procedures to anesthetize the patient and protect them from
 feeling pain. Monticone was responsible for ordering and inventorying of a variety of narcotics
 used by the clinic, including fentanyl

          Starting in June 2020, Monticone began stealing fentanyl for her own use. She accessed
 the secure storage areas and took vials of fentanyl to be used to help anesthetize patients. She
 used a syringe to withdraw the narcotics from the vials and reinjected saline into the vial so that
 it would appear as if none of the narcotics were missing. Approximately 75% of all the fentanyl
 given to patients at Yale REI from June 2020 to October 2020 was adulterated with saline. Some
 of these bottles contained diluted fentanyl, while others contained no drug at all and contained
 just saline. The defendant knew that the adulterated vials of fentanyl she replaced at Yale REI
 would be used in surgical procedures and that the absence of an anesthetic during an outpatient
 procedure may cause serious bodily injury to the patient.

         The defendant initially injected herself with the fentanyl while working at Yale REI and
 eventually began taking the vials home. She would refill the vials with sterile saline at home,
 bring them back into work at Yale REI, and reintroduce them into the stock of fentanyl available
 for use during surgical procedures. At one point, on or about November 1, 2020, she brought
 approximately 175 vials of fentany1 that she had taken from Yale REI and disposed of the vials
 in waste containers at Yale REI.

          The fentanyl used by the defendant travelled in interstate commerce.

        This written stipulation is part of the plea a
 reserve their right to present additional offense c due
 connection with sentencing.


~ n t i ~ ~ j. ~                               Ray Miller
                                               Assistant United States Attorney

 ~
 Allison Near, ESQ.
                   ;t/lN1
 Attorney for the Defendant
